MEMORANDUM ***
Mario Valenzuela-Morales appeals from the district court’s judgment and challenges the 46-month custodial sentence and three-year term of supervised release imposed following his guilty-plea conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have *674jurisdiction under 28 U.S.C. § 1291, and we affirm.
Valenzuela-Morales contends that the district court erred by failing to consider the 18 U.S.C. § 8553(a) sentencing factors and his mitigation arguments and by failing to explain adequately the reasons for the custodial sentence and supervised-release term. We review for plain error, see United States v. Valenciar-Barragan, 608 F.3d 1108, 1108 (9th Cir.2010), and find none. The record reflects that the district court properly considered the section 3553(a) factors, adequately addressed Valenzuela-Morales’s mitigation arguments, and provided sufficient reasons for the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc). Moreover, the district court’s reasoning for imposing the supervised-release term is apparent from the record. See id. at 992 (“[Ajdequate explanation in some cases may also be inferred from the PSR or the record as a whole.”).
Valenzuela-Morales also contends that his sentence is substantively unreasonable. The district court did not abuse its discretion in imposing Valenzuela-Morales’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The custodial sentence and supervised-release term are substantively reasonable in light of the section 3553(a) sentencing factors and the totality of the circumstances, including Valenzuela-Morales’s criminal and immigration history. See id.; U.S.S.G. § 5D1.1 cmt. n. 5.
Finally, Valenzuela-Morales contends that the indictment was defective because it did not allege his predicate conviction. Our case law forecloses this contention. See United States v. Mendoza-Zaragoza, 567 F.3d 431, 434 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.